DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1,17 are objected to because of the following informalities:  
 	For claim 1, line 2, the limitation of “post” should be changed to ---posts---. In line 4, the limitation of “component” should be changed to ---components---.
	For claim 17, line 2, the limitation of “post” should be changed to ---posts---. In line 4, the limitation of “component” should be changed to ---components---. In line 6, the limitation of “member” should be changed to ---members---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14,17,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, line 3, the limitation of “the four vertices” lacks prior antecedent basis.
	For claim 10, the limitation of “the third and fifth cross-members” and “the fourth and sixth cross-members” lack prior antecedent basis.
	For claim 12, the limitation of “using” appears to recite a step in an apparatus which is unclear because an apparatus claim should not contain step(s) to a method. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35  U.S.C. 112, second paragraph. *> IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);<Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
	For claim 17, line 6, the limitation of “the first and second cross member” lacks prior antecedent basis. 
	All other claims depending on one or more of the above rejected claims are also rejected the same.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature without significantly more. The claim(s) recite(s) “a live plant in direct contact with the plant support”, thus, the claim recites a nature-based product. This judicial exception is not integrated into a practical application because merely placing the product of nature into a generic plant support does not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because claiming a live plant in direct contact with the plant support, when considered separately and in combination, does not add significantly more (also known as an “inventive concept”) to the exception, for a plant support is conventionally used with any plant support. The claim is not patent eligible. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2,4,5,7,8,11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 102062495 B1) in view of Brunet (DE 4121597 C2). NOTE, machine translations are attached for these references and will be referred to herein.
 	For claim 1, Jang et al. teach an apparatus comprising: 
a first, a second, a third, and a fourth support posts (2, figs. 3-6), each configured to be positioned vertically, and corresponding to the four vertices of a rectangle when viewed from above, 
a first and a second trellis components (1) configured to be positioned horizontally at an upper position, and a third trellis component (3,7) configured to be positioned horizontally at a lower position, and 
a plant support (4) configured to be connected to the third trellis component and the first and second trellis components, giving the plant support a "V" shaped appearance (fig. 5).  
	However, Jang et al. are silent about the plant support comprising a string-type component.
	Brunet teaches an apparatus comprising a plant support comprising a string-type component (10) configured to be connected to trellis components (1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the plant support of Jang et al. with a string-type component as taught by Brunet, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of plant support would result in providing support for the plant to climb thereon). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 	For claim 2, Jang et al. as modified by Brunet teach the apparatus of claim 1, and further teach wherein each trellis component has a first end portion and a second end portion, the first end portion and the second end portion of the first trellis component being configured to connect to the first and fourth support posts, respectively, and the first end portion and the second end portion of the second trellis component being configured to connect to the second and third support posts, respectively such that the first and second trellis components each correspond to form lengthwise sides of the rectangle (as shown in fig. 3 of Jang et al.).  
	For claim 4, Jang et al. as modified by Brunet teach the apparatus of claim 1, and further teach an upper first cross-member (not numbered but can be seen in fig. 3 of Jang et al. where ref. 2 is pointing at) configured to connect the first support post to the second support post proximate the first trellis component, and an upper second cross-member (not numbered but can be seen in fig. 3 of Jang et al. where ref. 5,10 are pointing at) configured to connect the third support post to the fourth support post proximate the first trellis component such that the first and second cross-members each correspond to form sides of the rectangle.  
	For claim 5, Jang et al. as modified by Brunet teach the apparatus of claim 4, and further teach a lower third cross-member (6 of Jang et al.) configured to connect to the first end portion of the third trellis member, and a lower fourth cross-member (6 of Jang et al.) configured to connect to the second end portion of the third trellis member.  
	For claim 7, Jang et al. as modified by Brunet teach the apparatus of claim 1, and further teach where the first end of the third trellis component is configured to rest horizontally on the third cross-member and the second end of the third trellis component is configured to rest horizontally on the fourth cross member (note that “rest on” definition can mean to depend or rely on, or to be based on something (www.dictionary.com), thus, fig. 3 of Jang et al. shows the components being attached to each other and thus, they depend on each other).  
For claim 8, Jang et al. as modified by Brunet teach the apparatus of claim 1, but are silent about where the third trellis component is configured to be horizontally positioned at a height between eight and fifteen inches above a ground surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third trellis component of Jang et al. as modified by Brunet be configured to be horizontally positioned at a height between eight and fifteen inches above a ground surface, depending on the plant’s height and the user’s preference to raise the apparatus as desired.
For claim 11, Jang et al. as modified by Brunet teach the apparatus of claim 1, and further teach wherein the string-type component comprises at least one of a string, a filament, a cord, a cable, a wire, and netting (as relied on Brunet, which Brunet stated “ropes 10”).  
For claim 12, Jang et al. as modified by Brunet teach the apparatus of claim 11, but are silent about wherein the string-type component in mounted to the first trellis component, second trellis component and third trellis component using a plurality of string positioners. In addition to the above, Brunet further teaches the string-type component in mounted to the components using a plurality of string positioners (9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of string positioners as further taught by Brunet on the string-type component of Jang et al. as modified by Brunet in order to provide attachment connections or points for the string-type component and the trellis components. 
For claim 13, Jang et al. as modified by Brunet teach the apparatus of claim 1, and further teach where the first, second, third and fourth support posts are configured to be positioned on a surface (as shown in fig. 3 of Jang et al.).  
For claim 14, Jang et al. as modified by Brunet teach the apparatus of claim 1, but are silent about where the first, second, third and fourth support posts each include a first end portion configured to be mounted stably in the ground.  In addition to the above, Brunet further teaches support posts (5) each include a first end portion (6) configured to be mounted stably in the ground. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first end portion as further taught by Brunet in the support posts of Jang et al. as modified by Brunet in order to allow the user to insert the apparatus into the ground for stability. 
For claim 15, Jang et al. as modified by Brunet teach a system comprising the apparatus of claim 1 (as explained above) assembled and positioned on a surface (as shown in fig. 3 of Jang et al.).  
For claim 16, Jang et al. as modified by Brunet teach the system of claim 15, and further teach a live plant in direct contact with the plant support (as shown in fig. 5 of Jang et al.).  
For claim 17, Jang et al. teach a method of making a plant support structure comprising: 
obtaining a first, a second, a third, and a fourth support posts (2, figs. 3-6), each configured to be positioned vertically, 
obtaining a first and a second trellis components (1) configured to be positioned horizontally at an upper position, and 
a third trellis component (3,7) positioned horizontally at a lower position, 
obtaining first and second cross members (not numbered but can be seen in fig. 3 of Jang et al. where ref. 2 is pointing at and where ref. 5,10 are pointing at) configured to be positioned horizontally at an upper position (as shown in fig. 3), and 
third and fourth cross members (6) positioned horizontally at a lower position, 
fastening the first cross member and the third cross member to the first and second support post to form a rigid frame (as shown in fig. 3), 
fastening the second cross member and the fourth cross member to the third and fourth support post to form a rigid frame (as shown in fig. 3), 
fastening the first trellis component to the first and fourth support post (as shown in fig. 3), 
fastening the second trellis component to the second and third support post (as shown in fig. 3), 
fastening the third trellis component to the third and fourth cross members (as shown in fig. 3), and 
affixing a plant support component (4) to the first, second, and third trellis component forming a "V" shaped plant support (as shown in fig. 5).  
However, Jang et al. are silent about the plant support component comprising a string-type component.
	Brunet teaches an apparatus comprising a plant support comprising a string-type component (10) configured to be connected to trellis components (1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the plant support of Jang et al. with a string-type component as taught by Brunet, since a simple substitution of one known equivalent element for another would obtain predictable results (both types of plant support would result in providing support for the plant to climb thereon). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	For claim 18, Jang et al. as modified by Brunet teach a method of using the apparatus of claim 1 (as explained in the above), comprising: positioning the apparatus adjacent to vine-type plants (as shown in fig. 3 of Jang et al.),8H u cht-N P-01 wherein the plant support is configured to support two rows of plants, with a first row of plants being supported by a first side of the plant support and a second row of plants being supported by a second side of the plant support.  
	For claim 19, Jang et al. as modified by Brunet teach the method of using the apparatus of claim 12, but are silent about configuring the string-type component on the string positioners in accordance to the size of leaves that will contact the string-type component, wherein the configuration of the string-type component can be adjusted based on the size of plants.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the steps of configuring the string-type component of Jang et al. as modified by Brunet on the string positioners in accordance to the size of leaves that will contact the string-type component, wherein the configuration of the string-type component can be adjusted based on the size of plants, depending on the user’s preference to space the string-type component as desired, since the apparatus of Jang et al. as modified by Brunet would allow such modification with structures such as the support latch 10 of Jang et al, insertion hole 9 of Jang et al. together with the string positioners 9 of Brunet. 
Claims 3,9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. as modified by Brunet as applied to claims 1,2,7 above, and further in view of Dulik et al. (US 5357710 A).
 	For claim 3, Jang et al. as modified by Brunet teach the apparatus of claim 2, but are silent about wherein the first and second trellis components are configured to be fastened to the support posts using at least one of screws, nails, nuts and bolts, slots, and pegs.  
	Dulik et al. teach an apparatus comprising first and second trellis components (50) are configured to be fastened to support posts (12) using at least one of screws, nails, nuts and bolts, slots, and pegs (fig. 2, such as ref.60).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second trellis components of Jang et al. as modified by Brunet be configured to be fastened to the support posts using at least one of screws, nails, nuts and bolts, slots, and pegs as taught by Dulik et al. in order to provide for ease of assembly/disassembly by allowing the apparatus to be collapsible or knockdown for storage and transport. 
	For claim 9, Jang et al. as modified by Brunet teach the apparatus of claim 7, but is silent about where the third trellis component is configured to be fastened to the fifth and sixth cross-members using at least one of screws, nails, nuts and bolts, slots, and pegs.  In addition to the above, Dulik et al. further teach a third trellis component (20) is configured to be fastened to fifth and sixth cross-members (32,34,36) using at least one of screws, nails, nuts and bolts, slots, and pegs (fig. 2, such as ref. 32,22,24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the third trellis component of Jang et al. as modified by Brunet be configured to be fastened to the fifth and sixth cross-members using at least one of screws, nails, nuts and bolts, slots, and pegs as taught by Dulik et al. in order to provide for ease of assembly/disassembly by allowing the apparatus to be collapsible or knockdown for storage and transport.
Claims 6,10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. as modified by Brunet as applied to claims 1,4,5 above, and further in view of Ericksson (US 0601438 A).
 	For claim 6, Jang et al. as modified by Brunet teach the apparatus of claim 5, but are silent about an intermediate fifth cross-member configured to horizontally connect the first support post to the second support post, and an intermediate sixth cross-member configured to horizontally connect the third support post to the fourth support post.  
	Ericksson teaches an apparatus comprising an intermediate fifth cross-member (4) configured to horizontally connect a first support post (1) to a second support post (1), and an intermediate sixth cross-member (4) configured to horizontally connect a third support post (1) to a fourth support post (1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an intermediate fifth cross-member as taught by Ericksson configured to horizontally connect the first support post to the second support post of Jang et al. as modified by Brunet, and an intermediate sixth cross-member as taught by Ericksson configured to horizontally connect the third support post to the fourth support post of Jang et al. as modified by Brunet in order to provide further stability for the apparatus. 
	For claim 10, Jang et al. as modified by Brunet teach the apparatus of claim 1, but are silent about a first rigid reinforcing member configured to extending vertically and attached to a third and fifth cross-members, and a second rigid reinforcing member configured to vertically attach to a fourth and sixth cross-members.  
	Ericksson further teaches a first rigid reinforcing member (7) configured to extending vertically and attached to third and fifth cross-members (4), and a second rigid reinforcing member (7) configured to vertically attach to fourth and sixth cross-members (4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first rigid reinforcing member as taught by Ericksson configured to extending vertically and attached to the third and fifth cross-members of Jang et al. as modified by Brunet, and a second rigid reinforcing member as taught by Ericksson configured to vertically attach to the fourth and sixth cross-members of Jang et al. as modified by Brunet in order to provide further stability for the apparatus.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. as modified by Brunet as applied to claim 17 above, and further in view of Barnes (US 20090277083 A1). 
 	For claim 20, Jang et al. as modified by Brunet teach the method of claim 17, but are silent about wherein the string-type component supports at least one of a shading component and a screen component.
	Barnes teaches a method of making a plant support comprising a string-type component (44) supports at least one of a shading component (106) and a screen component. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the string-type component of Jang et al. as modified by Brunet supporting a shading component as taught by Barnes in order to provide protection for the plant growing on the plant structure. 
Conclusion
The prior art made of record on form PTO-892, even though not relied upon in the rejection, are considered pertinent to applicant's disclosure because they teach a plant support structure with features that are similar to that of applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643